Citation Nr: 1434128	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-32 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, ankles, and hands.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for right ear hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board has recharacterized the Veteran's claim of service connection for lumbar spine scoliosis and lumbar strain as a claim of service connection for a lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of the Veteran's entitlement to service connection for a lumbar spine disability and service connection for arthritis of the knees, ankles, and hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied service connection for right ear hearing loss and a lumbar spine disability.

2.  Evidence added to the record since the January 2004 rating decision is cumulative or redundant of evidence then of record, and does not relate to an unestablished fact necessary to establish service connection for right ear hearing loss.

3.  Evidence added to the record since the January 2004 rating decision that is not cumulative or redundant of evidence then of record relates to an unestablished fact that is necessary to establish service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been submitted with regard to the Veteran's claim of entitlement to service connection for right ear hearing loss, and thus, the criteria for reopening have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for a lumbar spine disability, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in January 2006.

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims folder his service treatment records (STRs), VA treatment records, and records from the Social Security Administration (SSA) that include treatment records from various non-VA clinicians.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Also coincident to VA's duty to assist, the Board acknowledges the Veteran's contentions during his March 2014 hearing that VA has not provided an audiological examination since 2003 and that an additional examination is required to evaluate his hearing.  The Board finds, however, that the report of a February 2006 examination has been associated with the claims folder and VA has no duty to provide another examination because the competent evidence of record fails to show that the Veteran has a current hearing disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reopening the Veteran's Claims of Service Connection for Right Ear Hearing Loss and a Lumbar Spine Disability

By way of background, the Veteran filed claims of service connection for right ear hearing loss and a lumbar spine disability in January 2003.  In rating decisions dated August 2003 and January 2004, the RO denied the Veteran's claims.  Specifically, the January 2004 rating decision indicates that the Veteran's claim for right ear hearing loss was denied because the evidence of record at that time failed to show that the Veteran had hearing loss for VA purposes and the Veteran's STRs are negative for any complaints, or treatment, of hearing loss.  This rating decision indicates that the claim for service connection for a lumbar spine disability was denied because although the Veteran's STRs show that he was treated for low back pain and lumbar spine strain in service, the evidence failed to show that the Veteran had a permanent residual or chronic disability.  The RO supported its decision by referencing the report of an October 2003 VA spine examination that shows that the Veteran's spine was normal at that time.

The Veteran did not express disagreement with the January 2004 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the January 2004 determination.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In December 2005, the Veteran submitted a claim to reopen his claims for right ear hearing loss and a lumbar spine disability in addition to original claims for other disabilities.  In an April 2006 rating decision, the RO denied the Veteran's claims to reopen on the ground that the there was no new and material evidence associated with the claims folder that warranted reopening.  The RO stated that audiometric findings of record still failed to meet the criteria for a grant of service connection for defective hearing and, with regard to his claim for a lumbar spine disability, VA treatment records show that the Veteran was being treated for pain of unknown origin and imaging revealed that the Veteran's spine was normal. 

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Ear Hearing Loss

As previously acknowledged, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the Veteran has right ear hearing loss for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The pertinent evidence of record in January 2004 includes the Veteran's STRs; his January 2003 claim for benefits; the Veteran's reports of hearing loss; an August 2003 VA audiology consult that shows that the Veteran's hearing loss does not constitute a disability by VA standards; and the report of an October 2003 VA examination that shows that the Veteran's hearing is normal.  After January 2004, VA associated with the claims folder VA correspondence; VA treatment records that are silent as to the presence of the claimed disability; various statements by the Veteran in which he reported that he sustained an in-service injury and residual hearing loss; and a February 2006 VA examination report that documents a speech recognition score of 100 percent and auditory thresholds of no greater than 20 decibels for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, which fails to show that he has right ear hearing loss within the meaning of 38 C.F.R. § 3.385.

Overall, the Board finds that the evidence submitted post-January 2004 is new, but not material, as it does not demonstrate that the Veteran has right ear hearing loss, and thus, does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  In addition, the Veteran's reports of hearing loss are cumulative and redundant of evidence that was already of record in January 2004.  As new and material evidence has not been received subsequent to the last final disallowance of the claim, the claim is not reopened.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lumbar Spine Disability

As previously acknowledged, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the Veteran has a permanent residual or chronic lumbar spine disability that is shown by the Veteran's STRs or postservice evidence.

The pertinent evidence of record in January 2004 includes the Veteran's STRs; his January 2003 claim for benefits; and the report of an October 2003 VA spine examination in which an examiner documented the Veteran's report that his back injury was caused by an in-service motor vehicle accident and in which that examiner concluded that the Veteran's spine was normal based on x-ray evidence.  After January 2004, the evidence includes VA treatment records reflecting the presence of degenerated L5-S1 disc with left paracentral disc protrusion, and a diagnosis of lower lumbar radiculopathy.  

Accordingly, the Board finds that evidence submitted post-January 2004 includes evidence of a present chronic lumbar spine disability and the claim must be reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for hearing loss of the right ear is denied.

New and material evidence having been submitted, reopening of the claim for service connection for a lumbar spine disability is granted.


REMAND

In light of the May 2011 diagnosis of a lumbar spine disability, VA must provide an examination and obtain an opinion as to whether the Veteran's current lumbar spine disability is related to his active service.  38 U.S.C.A. § 5103A.  On remand, the Veteran should be scheduled for an examination to assess the nature of any diagnosed lumbar spine disabilities and obtain a medical opinion concerning the etiology of this condition.  In addition, the Board acknowledges that the Veteran reported during his March 2014 hearing that he has been unable to obtain records pertaining to the denial of his claim for workmen's compensation, which the Veteran has contended was denied on the ground that his lumbar spine injury preexisted his September 2006 work injury.  As these records have not been associated with the claims folder and the record fails to show that VA has assisted the Veteran in his attempts to obtain them, the Board finds that reasonable efforts should be made to obtain these records on remand.

With regard to the Veteran's claim of service connection for arthritis of the knees, ankles, and hands, VA treatment records dated September 2012 to October 2012 indicate that the Veteran has been treated for knee and ankle pain by non-VA physicians Drs. Steven Hale and Kaileb Pourciau.  The evidence shows that the Veteran reported having knee, ankle, and wrist pain during service, but does not show a present knee, ankle, or hand disability with the exception of a torn right knee anterior cruciate ligament, which was reconstructed in April 2013 and which the evidence shows was caused by a November 2011 incident in which a horse fell on him.  The Board finds, therefore, that the outstanding non-VA records may be informative.  In addition, the Veteran asserted during his March 2014 hearing that he underwent a depleted uranium test at a VA facility and that he may have developed arthritis secondary to his exposure to depleted uranium during service, which is a theory of entitlement that has not been addressed.  Thus, on remand, VA should do the following: seek authorization to obtain records of the Veteran's relevant non-VA treatment; associate with the claims folder the results of a depleted uranium test that was conducted at a VA facility; and obtain an opinion as to the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(b), (d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization for, and associate with the Veteran's claims folder, any available additional records of any treatment identified by the Veteran as being relevant to his claims of service connection for a lumbar spine disability and arthritis of the knees, ankles, and hands.  Specifically, the AOJ should:
    (a) request authorization to obtain the Veteran's workmen's compensation claim determination and any associated treatment records;

    (b) request authorization to obtain records of the Veteran's treatment by Drs. Steven Hale and Kaileb Pourciau; and 

    (c) associate with the claims folder the results of a depleted uranium test that the Veteran has asserted was conducted at a VA facility.  All efforts to obtain these records and any negative responses should be documented in the claims folder.

2.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to evaluate his lumbar spine disability and his claimed arthritis of the knees, ankles, and hands.  All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner is asked to do the following:

    (a) Opine as to the etiology and/or onset of any diagnosed lumbar spine disability.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any lumbar spine disability found to be present was incurred in in service, including any in-service motor vehicle accident.  

    (b) State whether the Veteran has arthritis or degenerative disease of the knees, ankles, and hands, or similar disability.  If any such disability is found, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the disability was incurred in service.  In offering an opinion as to the etiology of the claimed condition, the examiner is asked to comment on the Veteran's claims in this regard, including exposure to depleted uranium in service.  

3.  Then, readjudicate the Veteran's claims of service connection for a lumbar spine disability and arthritis of the Veteran's knees, ankles, and hands.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


